FILED
                                                                         JUNE 22, 2021
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 37631-1-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
EVERARDO SAUCEDO VALDEZ,                      )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       STAAB, J. — Everardo Valdez was convicted of felony driving under the

influence. The only issue he raises on appeal is the propriety of a line in the caption of

his judgment and sentence directing “Clerk’s Action” to a later paragraph that did not

apply to his case. Finding no error, we affirm.

       Similar to other forms drafted by the Washington State Pattern Forms Committee

and adopted by the Supreme Court, the caption of Mr. Valdez’s judgment and sentence

contained a check box followed by a notation “Clerk’s Action” and a list of paragraphs.

The purpose of this line is to notify court clerks when they need to take action on a

pleading beyond just filing the document.

       In Mr. Valdez’s case, the “Clerk’s Action” box was checked in the caption of his

judgment and sentence, followed by a list of paragraphs, including paragraph 5.8.
No. 37631-1-III
State v. Valdez


Paragraph 5.8 is also in checkbox format, and requires the clerk to notify the Department

of Licensing if the defendant was under the age of 21 at the time of the offense. As Mr.

Valdez notes, this paragraph does not apply in his situation. While this is true, as the

State points out, the check box at paragraph 5.8 was not checked. The list of paragraphs

in the caption tells the clerk which paragraphs may need additional action, but only if the

specific box within the body of the judgment is checked.

       In this case, paragraph 5.8 within the judgment was not checked and there is no

indication in the record that the clerk mistakenly notified the Department of Licensing

that Mr. Valdez was convicted of an offense while under the age of 21.

       Affirm.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                              _________________________________
                                                      Staab, J.
WE CONCUR:



_________________________________
      Fearing, J.



_________________________________
      Pennell, C.J.

                                             2